UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7247



FREDDY L. WAMBACH,

                                            Plaintiff - Appellant,

          versus

CHARLES M. CREECY, JR.; GARY DIXON; DOCTOR
SHAH; MS. LOWNEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-96-545-BR)


Submitted:   December 10, 1996         Decided:     December 24, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison
Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996).

We have reviewed the record and the district court's opinion and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Wambach v. Creecy,

No. CA-96-545-BR (E.D.N.C. Aug. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2